Opinion issued April 30, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00192-CV
                            ———————————
     IN RE MAX F. STOVALL AND MAX F. STOVALL, P.C., Relators



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relators, Max F. Stovall and Max F. Stovall, P.C., have filed a petition for

writ of mandamus challenging the trial court’s March 5, 2019 order denying their

motion for protective order and to quash discovery subpoena.1 We deny the petition

and lift the stay imposed by our March 20, 2019 order.



1
      The underlying case is Jerome O. Fjeld PLLC v. Max F. Stovall and Max F. Stovall,
      P.C., cause number 2017-34723, pending in the 133rd District Court of Harris
      County, Texas, the Honorable Jaclanel McFarland presiding.
                                 PER CURIAM

Panel consists of Justices Keyes, Higley, and Landau.




                                        2